Mr. Justice Graves delivered the opinion of the court. Abstract of the Decision. 1. Injunction, § 183*—when amended hill must he verified. To warrant a temporary injunction without notice on an amended bill, the averments of the amended bill must be verified. 2. Injunction, § 189*—sufficiency of hill to enjoin transfer of property. A bill to enjoin a person who had transferred a trust deed and notes from transferring or incumbering certain real estate and personal property owned by him and for an accounting held not to aver sufficient facts to warrant an injunction without notice or with notice, where there is no showing that defendant is insolvent, or that a decree for any amount found by an accounting to be due complainant could not be enforced if the property was sold, or that the money derived from the sale of the trust deed and notes were invested in the property which the defendant was to be restrained from selling, or that complainant’s rights would be in anyway prejudiced by the sale of the property.